Citation Nr: 1025042	
Decision Date: 07/06/10    Archive Date: 07/19/10

DOCKET NO.  08-37 357	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, 
Wisconsin


THE ISSUE

1.  Whether new and material evidence has been received to reopen 
a claim for service connection for posttraumatic stress disorder 
(PTSD). 

2.  Whether new and material evidence has been received to reopen 
a claim for entitlement to service connection for a psychiatric 
disorder, claimed as depression and anxiety disorder.

3.  Entitlement to service connection for a psychiatric disorder, 
claimed as depression.


REPRESENTATION

Appellant represented by:	Wisconsin Department of Veterans 
Affairs


ATTORNEY FOR THE BOARD

J.  Murray, Associate Counsel 

INTRODUCTION

The Veteran served on active duty in the United States Army from 
March 1970 to November 1971. 

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a February 2008 rating decision of the Department 
of Veterans Affairs (VA) Regional Office in Milwaukee, Wisconsin 
(RO).  In that rating decision, the RO declined to reopen the 
claim for service connection for PTSD and depression, determining 
that new and material evidence had not been received.  The RO 
separately denied a claim for service connection for anxiety 
disorder on the merits.  

As a matter of history, the Veteran's claims for service 
connection for PTSD and depression were adjudicated together as 
one claim in a March 2005 rating decision.  In that rating 
decision, the claim was denied because the RO determined there 
was no evidence of a current diagnosis for PTSD that was related 
to a verified inservice stressor and the evidence did not show 
that his depression was related to service.  The Veteran did not 
appeal and that decision became final. 

The Veteran separately sought to reopen his claim for service 
connection for PTSD and depression/anxiety disorder claims in 
2006, but the RO declined to reopen them in a May 2007 rating 
decision, determining that no new and material evidence had been 
received.  The Veteran did not appeal the rating decision, and 
that decision became the last final decision of record.  In July 
2007, the Veteran sought again to reopen his claims.  The Board 
does not find that the July 2007 statement from the Veteran was 
an appeal of the May 2007 rating decision for two reasons.  One, 
he did not indicate a disagreement as to the May 2007 rating 
decision.  He specifically stated, "I am reopening my PTSD and 
Depression claims that were previously denied."  Two, when the 
RO denied the claims in February 2008, the Veteran's notice of 
disagreement was clear that he was appealing the February 2008 
rating decision.  See VA Form 21-4138, Statement in Support of 
Claim, received in March 2008 (stating, "I wish to file a notice 
of disagreement with the VA rating decision of 02-05-08. . . 
.").

For expeditious considerations, the Board will continue to 
adjudicate the claim for PTSD separately; whereas, the claims for 
service connection for depression/anxiety will be addressed under 
the general claim for service connection for a psychiatric 
disorder.  Given that the depression claim will be reopened and 
considered on the merits, it is prudent to adjudicate them as one 
issue for a psychiatric disorder.  This is in keeping with the 
Court of Appeals for Veterans Claims (Court) decision, Clemons v. 
Shinseki, 23 Vet. App. 1 (2009), where VA was instructed to 
consider alternative current psychiatric disabilities within the 
scope of the filed claim.  

For purposes of establishing jurisdiction, the Board is required 
to make a decision in the first instance as to whether new and 
material evidence has been received warranting the reopening of 
this matter.  See Barnett v. Brown, 83 F.3d 1380 (Fed. Cir 1996).  
The Board has characterized the issue accordingly to reflect the 
procedural status of the previously-denied claim.

In his November 2008 substantive appeal, VA Form 9, the Veteran 
indicated his desire to testify at a Travel Board hearing.  An 
April 2010 VA Form 119, Report of Contact, shows that the Veteran 
subsequently withdrew his hearing request.  Thus, there is no 
hearing request pending at this time.


FINDINGS OF FACT

1.  In a May 2007 rating decision, the RO declined to reopen the 
claim for service connection for PTSD determining no new and 
material evidence had been received that showed the Veteran had a 
current diagnosis for PTSD that was related to a verified 
inservice stressor event.  The Veteran did not appeal that 
decision, and it became final. 

2.  Since May 2007, VA has not received evidence that shows the 
Veteran has a current diagnosis for PTSD in accordance with § 
4.125(a) (conforming to the Diagnostic and Statistical Manual of 
Mental Disorders, Fourth Edition (DSM-IV)).  

3.  In a May 2007 rating decision, the RO declined to reopen the 
claim for service connection for depression determining the 
additional evidence submitted did not show depression was 
incurred in or aggravated by service, or otherwise related to 
service.  The Veteran did not appeal that decision, and it became 
final. 

4.  Since May 2007, VA has received the additional pertinent 
evidence that relates his diagnosed psychiatric disorders to his 
service, which raises a reasonable possibility of substantiating 
that claim.

5.  A chronic psychiatric disorder was not shown during service, 
or for years thereafter, and the weight of the competent evidence 
is against a link between any currently diagnosed psychiatric 
disorder and service.

6.  Alcoholism is not a disorder for which an award of service 
connection can be granted under VA laws and regulations. 


CONCLUSIONS OF LAW

1.  The May 2007 rating decision that declined to reopen the 
claim of service connection for PTSD became final.  38 U.S.C.A. 
§§ 5107, 7105 (West 2002); 38 C.F.R. § 20.1103 (2009).

2.  Since the May 2007 rating decision, VA has not received new 
and material evidence to reopen the claim for service connection 
for PTSD.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. §§ 3.156(a), 
20.1103 (2009).

3.  The May 2007 rating decision that decline to reopen the 
claims of service connection for depression became final.  
38 U.S.C.A. §§ 5107, 7105 (West 2002); 38 C.F.R. § 20.1103 
(2009).

4.  Since the May 2007 rating decision, VA has not received new 
and material evidence to reopen the claim for service connection 
for psychiatric disorder.  38 U.S.C.A. § 5108 (West 2002); 
38 C.F.R. §§ 3.156(a), 20.1103 (2009).

5.  The criteria for service connection for a psychiatric 
disorder, to include depression and anxiety disorder, have not 
been met.  38 U.S.C.A. §§ 1110, 1112, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VA's Duty to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs has a 
duty to notify and assist claimants in substantiating a claim for 
VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).    

VA is required to notify the claimant of the information and 
evidence not of record that is necessary to substantiate the 
claim.  VA will inform the claimant, which information and 
evidence VA will seek to provide, and which information and 
evidence the claimant is expected to provide.  38 C.F.R. 
§ 3.159(b).  VA must provide such notice to the claimant prior to 
an initial unfavorable decision on a claim for VA benefits by the 
agency of original jurisdiction (AOJ), even if the adjudication 
occurred prior to the enactment of the VCAA.  See Pelegrini v. 
Principi, 18 Vet. App. 112, 119-120 (2004).  These VCAA notice 
requirements apply to all five elements of a service-connection 
claim: veteran status, existence of a disability, a connection 
between the veteran's service and the disability, degree of 
disability, and effective date of the disability.  Dingess v. 
Nicholson, 19 Vet. App. 473 (2006). 

Specific to requests to reopen a previously-denied claim for 
service connection, VA must provide notice that describes the 
basis for the previous denial, as well as the reopening criteria 
and the criteria for establishing the underlying claim for 
service connection found to be unsubstantiated in the previous 
denial.  See Kent v. Nicholson, 20 Vet. App. 1 (2006). 

Here, prior to the February 2008 RO decision in the matter, VA 
sent a notice letter to the Veteran in August 2007 in which he 
was informed about what evidence is required to substantiate the 
claim and what his and VA's respective duties for obtaining 
evidence.  VA notified the Veteran of what constituted "new" 
and "material" evidence pertaining to his claims for service 
connection.  See Kent, 20 Vet. App. at 9.  VA also informed the 
Veteran on how it determines the effective date for the award of 
benefits if service connection is to be awarded consistent with 
the holding in Dingess.  

On review of the claim file, it appears that the Veteran has been 
provided with sufficient notification, and he has been given 
every opportunity to submit evidence and argument in support of 
his claims and to respond to VA notices.  Under these 
circumstances, the Board has determined that the notification 
requirements of the VCAA have been satisfied.  

As to VA's duty to assist the appellant with the obtaining 
evidence necessary to substantiate a claim, under 38 U.S.C.A. § 
5103A, in this case VA has associated with the record copies of 
the Veteran's service treatment records, identified post-service 
medical records, a report of a VA examination, and various 
statements submitted by the Veteran and several of his friends.   
There is no indication from the claims file of any additional 
medical records that VA has not obtained or made sufficient 
efforts to obtain.  VA provided the Veteran with another VA 
examination in February 2009 to determine the nature and etiology 
of the Veteran's psychiatric disorder.  

Accordingly, the Board finds that no prejudice to the appellant 
will result from an adjudication of the matter on appeal.  For 
the foregoing reasons, the Board therefore finds that VA has 
satisfied its duty to notify and its duty to assist pursuant to 
the VCAA.  See 38 U.S.C.A. §§ 5102 and 5103; 38 C.F.R. 
§§ 3.159(b), 20.1102; Pelegrini, supra; Quartuccio v. Principi, 
16 Vet. App. 183 (2002).

II.  Application to Reopen Claims Based on New and 
Material Evidence

The Veteran seeks to reopen his claims for entitlement to service 
connection for PTSD and other psychiatric disorders.  The 
Veteran's claims were originally denied because there was no 
evidence of current diagnosis for PTSD and the medical evidence 
did not show that the Veteran's psychiatric disorder, claimed as 
depression, was related to service. 

As noted above, the Veteran did not appeal the May 2007 rating 
decision, in which the RO declined to reopen the Veteran's claims 
for entitlement to service connection for PTSD and other 
psychiatric disorders.  At the time of the May 2007 rating 
decision, the additional evidence failed to show a diagnosis for 
PTSD and the weight of medical evidence was against a 
relationship between the Veteran's psychiatric disorders and his 
service.  This became the last final decision.  38 U.S.C.A. 
§ 7105(c); 38 C.F.R. § 20.1103.  The Veteran again seeks to 
reopen the claim for service connection for PTSD and psychiatric 
disorders.

A previously-denied claim may be reopened, and its former 
disposition reviewed if new and material evidence is presented or 
secured with respect to a claim that has been disallowed.  
38 U.S.C.A. § 5108.

The Board has a jurisdictional responsibility to consider whether 
it is proper for a claim to be reopened prior to addressing the 
merits of the previously denied claim. See Barnett v. Brown, 83 
F. 3d 1380 (Fed. Cir. 1996).  In order to reopen the Veteran's 
claim, the Board must first determine whether the Veteran has 
submitted new and material evidence.  38 C.F.R. § 3.156.

Under current VA law, "new" evidence is defined as evidence 
that has not been previously submitted to the agency decision 
makers; and "material" evidence is defined as evidence that, by 
itself or when considered with previous evidence of record, 
relates to an unestablished fact necessary to substantiate the 
claim.  38 C.F.R. § 3.156.  New and material evidence can be 
neither cumulative nor redundant of the evidence of record at the 
time of the last final denial of the claims sought to be 
reopened, and it must raise a reasonable possibility of 
substantiating the claim.  Id.  

VA is required to first review the evidence submitted since the 
last final disallowance of a claim on any basis for its newness 
and materiality.  See Evans v. Brown, 9 Vet. App. 273 (1996).  
The evidence received subsequent to the last final decision in 
this case is presumed credible for the purposes of reopening a 
claim unless it is inherently false or untrue, or it is beyond 
the competence of the person making the assertion.  Duran v. 
Brown, 7 Vet. App. 216, 220 (1995).   

A review of the applicable law pertaining to service connection 
is helpful in determining whether the Veteran has submitted any 
new and material evidence.  In general, service connection will 
be granted for a disability resulting from an injury or disease 
incurred in or aggravated by active military service.  
38 U.S.C.A. §§ 1110; 38 C.F.R. § 3.303(a).  

To prevail on the issue of service connection, there must be 
competent and credible evidence of (1) a current disability, (2) 
in-service occurrence or aggravation of a disease or injury; and 
(3) a nexus between an in-service injury or disease and the 
current disability.  See generally Davidson v. Shinseki, 581 F.3d 
1313 (Fed. Cir. 2009). 

For service connection claims for PTSD, the evidence of record 
must show: (1) medical evidence establishing a diagnosis of the 
condition; (2) credible supporting evidence that the claimed 
inservice stressors actually occurred; and (3) a link, 
established by medical evidence, between the current 
symptomatology and the claimed inservice stressors.  38 C.F.R. § 
3.304(f).  

A diagnosis of PTSD must be established in accordance with 
38 C.F.R. § 4.125(a), which requires that, for VA purposes, all 
mental disorder diagnoses must conform to the fourth edition of 
the American Psychiatric Association's Diagnostic and Statistical 
Manual for Mental Disorders (DSM-IV). 38 C.F.R. § 3.304(f).

The evidence of record at the time of the RO's May 2007 rating 
decision consisted of the Veteran's service treatment records, 
post-service VA and private treatment records, a January 1972 VA 
general examination report,  a March 2007 VA psychiatric 
examination report, a statement from a fellow serviceman, and 
various statements from the Veteran.  

The Veteran's service treatment records did not show any 
complaints, treatment or diagnosis for psychiatric disorder.  On 
the report of an October 1969 examination prior to entrance into 
service, it was noted that the Veteran was referred for a 
neurological and psychiatric evaluation for his history headaches 
and fainting.  A November 1969 consultation report does not show 
any reported psychiatric history or symptoms, but it contains a 
diagnosis for passive-dependent personality.  The Veteran entered 
into his service shortly thereafter.  On a report of a September 
1970 examination, the Veteran's psychological status was 
evaluated as normal and on the associated report of medical 
history, there was no indication of any psychiatric problems.  

Shortly after his discharge, the Veteran underwent a general VA 
examination in January 1972.  The examination report shows that 
the Veteran's psychological status was evaluated as normal.  A 
review of the other post-service treatment records shows that the 
Veteran reported that he first sought mental health treatment in 
the early 1980s.  Several of these treatment records noted that 
the Veteran had a history of alcohol abuse starting in 1970.  The 
Veteran had also been diagnosed with depression, anxiety 
disorder, personality disorder and symptoms of PTSD.  The March 
2007 VA examiner ruled out a diagnosis of PTSD, but diagnosed the 
Veteran with depression and anxiety disorder.  Additionally, the 
March 2007 VA examiner found that the Veteran's depression and 
anxiety disorder were less likely than not related to service.  

All this evidence was available before the RO prior to the last 
final decision in May 2007.  



A.	PTSD

The evidence of record prior to the May 2007 rating decision did 
not show that the Veteran had a current diagnosis for PTSD in 
accordance with the criteria set forth in DSM-IV that was related 
to a verified inservice stressor.  Although the treatment records 
from the Milwaukee Vet Center showed a diagnosis for PTSD and the 
Veteran attended group therapy for PTSD, the March 2007 VA 
examiner ruled out a diagnosis of PTSD.  The March 2007 VA 
examiner noted that the Veteran denied the vast majority of the 
PTSD symptoms, and found that the symptoms he experienced do not 
cause him any clinically-significant distress. 

The pertinent additional evidence since May 2007 are VA and 
private treatment records.  These do not show that the Veteran 
has been diagnosed with PTSD.  Moreover, the February 2009 VA 
examiner ruled out a diagnosis of PTSD.  None of the additional 
treatment record shows that the Veteran has a current diagnosis 
for PTSD. 

The Board finds that, since the last final decision in May 2007, 
no new and material evidence has been received to reopen the 
Veteran's claim for service connection for PTSD.  

The Board notes that the February 2009 VA psychiatric examination 
report is new evidence in the sense that it was not of record 
before the last final decision and it pertains to the 
unestablished fact on whether the Veteran has a current 
diagnosis.  The VA examination report, however, is not material 
because that it does not raise a reasonable possibility of 
substantiating the Veteran's claim.  The additional evidence 
rules out a current diagnosis for PTSD, and as such, it is 
evidence against the Veteran's claim.  See Beausoleil v. Brown, 
8 Vet. App. 459 (1996) (a physician's general medical statement 
did not constitute material evidence because it did not create 
the possibility of a nexus).  The February 2010 VA examination 
report does not constitute new and material evidence, and it 
cannot be used to reopen the claim.  See 38 C.F.R. § 3.156(a). 

New and material evidence has not been received, and the claim 
for service connection for PTSD may not be reopened.  See 
38 C.F.R. § 3.156(a).  

B.	Other Psychiatric Disorders

The RO declined to reopen the Veteran's claim for service 
connection for psychiatric disorders, claimed as depression in 
May 2007 rating decision, because new and material evidence had 
been submitted that showed psychiatric disorders were incurred in 
service or within the first year after discharge, or otherwise 
related to service.  Although the VA treatment records showed 
current diagnoses for depression, the weight of the medical 
evidence was against a finding that depression was related to 
service. 

The evidence added to the claim file since the May 2007 rating 
decision are post-service VA and private treatment records that 
show the Veteran has sought mental health treatment since 1983 
and three additional medical nexus opinions.  Two of the opinions 
provide a positive nexus between the Veteran's depression and his 
service, and the last one provides a negative nexus.  There are 
also several statements from the Veteran's former high school 
classmates, and various additional statements from the Veteran in 
support of his claim. 

The additional evidence received since the May 2007 rating 
decision creates a reasonable possibility of substantiating that 
claim.  In particular, the additional medical opinions relate to 
the unestablished fact of whether the Veteran's currently 
diagnosed psychiatric disorders are related to service, which is 
necessary to substantiate the claim.  Further, this additional 
evidence is neither cumulative nor redundant, and that it raises 
a reasonable possibility of substantiating the claim.  

Based on the foregoing, the Board finds that new and material 
evidence has been received pursuant to 38 C.F.R. § 3.156(a), and 
thereby meets the requirements to reopen.  On that basis, the 
claim for service connection for a psychiatric disorder, to 
include depression, is reopened and the VA must consider the 
appeal on the merits of the underlying claim for service 
connection.  38 C.F.R. § 3.156.  The Veteran is not prejudiced by 
the Board's consideration of the claim on the merits because 
while the RO denied reopening, it essentially adjudicated the 
claim on the merits in the February 2008 rating decision.  There, 
it weighed the evidence both for and against the Veteran's claim.  
See Bernard v. Brown, 4 Vet. App. 384 (1993).

Service connection may be granted for a disability resulting from 
disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  

For the showing of chronic disease in service, there is required 
a combination of manifestations sufficient to identify the 
disease entity, and sufficient observation to establish 
chronicity at the time.  If a condition noted during service is 
not shown to be chronic, then generally, a showing of continuity 
of symptoms after service is required for service connection.  
See 38 C.F.R. § 3.303(b).  The chronicity provision of 
38 U.S.C.A. § 3.303(b) is applicable where the evidence, 
regardless of its date, shows that the Veteran had a chronic 
condition in service or during an applicable presumption period 
and still has such condition.  Such evidence must be medical 
unless it relates to a condition as to which, under the Court's 
case law, lay observation is competent.  Savage v. Gober, 10 Vet. 
App. 488, 498 (1997).  

In addition, certain chronic diseases may be presumed to have 
incurred during service if they become manifested to a 
compensable degree within one year of separation from active 
duty.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 
3.309; see also 67 Fed. Reg. 67792-67793 (Nov. 7, 2002).

Service connection may also be granted for any disease diagnosed 
after discharge, when all the evidence, including that pertinent 
to service, establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d).  

To prevail on the issue of service connection, there must be 
competent and credible evidence of (1) a current disability, (2) 
in-service occurrence or aggravation of a disease or injury; and 
(3) a nexus between an in-service injury or disease and the 
current disability.  See generally Davidson v. Shinseki, 581 F.3d 
1313 (Fed. Cir. 2009). 

The determination as to whether the requirements for service 
connection are met is based on an analysis of all the evidence of 
record and the evaluation of its credibility and probative value.  
38 U.S.C.A. § 7104(a); Baldwin v. West, 13 Vet. App. 1 (1999); 
38 C.F.R. § 3.303(a).  If there is at least an approximate 
balance of positive and negative evidence regarding any issue 
material to the claim, the claimant shall be given the benefit of 
the doubt in resolving each such issue.  38 U.S.C.A. § 5107; 
Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); 
38 C.F.R. §§ 3.102.  On the other hand, if the Board determines 
that the preponderance of the evidence is against the claim, it 
has necessarily found that the evidence is not in approximate 
balance, and the benefit of the doubt rule is not applicable.  
Ortiz, 274 F.3d at 1365.

Here, the record shows that the Veteran has a current diagnosis 
for depression and anxiety disorder.  See March 2007 and February 
2007 VA psychiatric examination reports.  The Veteran asserts 
that he first experienced symptoms of a psychiatric disorder in 
service, and he has continued to experience similar symptoms 
since service.  The remaining question on appeal is whether the 
evidence for and against the claim is at least in approximate 
balance on whether the Veteran's depression is related to his 
service.  Here, the weight of the medical evidence is against 
such a finding.  

First, the Veteran's service treatment records do not show any 
complaints, treatment or diagnosis for chronic psychiatric 
disorder during his service.  Although the report of the November 
1969 consultation prior to entrance shows a diagnosis for 
passive-dependent personality, no psychiatric history or symptoms 
were noted on examination (the examiner noted the Veteran was 
seen for headaches and fainting spells).  The September 1970 
separation examination report shows the Veteran's psychological 
status was evaluated as normal and there was no indication of any 
psychiatric problems marked on the associated report of medical 
history.  In fact, in the report of medical history completed by 
the Veteran at that time, he denied ever having or having then 
frequent trouble sleeping, depression or excessive worry, and 
nervous trouble of any sort.  Such report by the Veteran at that 
time refutes his current allegations of having psychiatric 
symptoms in service.  The Board accords more probative value to 
the statements the Veteran made contemporaneously with his 
service than statements he makes now, decades after service 
discharge.  Moreover, the January 1972 VA examination, which more 
than a year after the Veteran's discharge continued to show his 
psychological status was normal.  38 C.F.R. § 3.303.  

A review of the post-service treatment records shows that the 
Veteran reported that he first sought mental health treatment in 
1983.  This comes more than a decade after the Veteran's 
discharge from service.  The evidentiary gap between the 
Veteran's active service and the earliest medical evidence of 
chronic psychiatric disorder weighs heavily against the Veteran's 
claim for service connection on a direct basis.  See Maxson v. 
West, 12 Vet. App. 453 (1999), aff'd 230 F.3d 1330 (Fed. Cir. 
2000) (service incurrence may be rebutted by the absence of 
medical treatment of the claimed condition for many years after 
service).

The Board has considered the Veteran's and his former classmates' 
statements that he experienced symptoms of a psychiatric disorder 
since service discharge.  Lay statements can provide competent 
evidence on when symptoms were first observed or experienced, but 
it does not constitute competent medical evidence that requires 
medical knowledge.  Neither the Veteran nor his former classmates 
have been shown to have the requisite medical training or 
expertise to competently render a current medical diagnosis for 
his symptoms or link any current diagnosis to service.  See 
Routen v. Brown, 10 Vet. App. 183, 186 (1997) (a layman is 
generally not capable of opining on matters requiring medical 
knowledge).  Notably, a psychiatric disorder is a medical 
condition that cannot be identified by a lay person.  Rather it 
requires medical expertise to determine its very nature.  
Moreover, while the Veteran may believe that the onset of his 
depression and anxiety began during service; the Board finds it 
pertinent that the Veteran was not diagnosed with depression and 
anxiety until many years after discharge. 

Although the record shows that the Veteran had a history of 
alcohol abuse starting shortly after his discharge from service, 
alcoholism is not a disease for which direct service connection 
can be granted.  38 U.S.C.A. § 1110.  The Board notes that the 
United States Court of Appeals for the Federal Circuit has held 
that while 38 U.S.C.A. § 1110 precludes compensation for primary 
alcohol abuse disabilities and secondary disabilities that result 
from primary alcohol abuse; this statute does permit compensation 
for an alcohol or drug abuse disability acquired as secondary to, 
or as a symptom of, a service-connected disability.  Allen v. 
Principi, 237 F.3d 1368 (Fed. Cir. 2001), reh'g denied, 268 F.3d 
1340 (Fed. Cir. 2001) (en banc order).  Here, no evidence has 
been shown that the Veteran's alcohol abuse was secondary to 
another medical problem associated with service.  Rather, 
alcoholism has been attributed as one of the primary causes of 
the Veteran's depression and anxiety disorder.  As such, even 
though the evidence showed the Veteran was diagnosed with 
alcoholism shortly after service, it does not support his claim, 
because primary alcoholism cannot be service connected. 

Additionally, the weight of the medical opinions of record is 
against a connection between the Veteran's current psychiatric 
disorders and his service.  As noted above, the record now 
contains fours medical statements that touch and concern the 
issue of whether the Veteran's depression and/or anxiety are 
related to his period of service.  The Board finds that the two 
negative medical nexus opinions of record are more probative.  

The medical opinions contained in the March 2007 and February 
2009 VA examination found that the Veteran's depression and 
anxiety disorder were less likely than not related to service.  
The March 2007 VA examiner diagnosed the Veteran with depression 
and anxiety disorder, but found that both psychiatric disorders 
were likely related to stressors in his life after he was 
discharged from service.  It was noted that the Veteran had a 
history of alcohol abuse where he began to receive treatment in 
the 1970's or 1980's, and the Veteran's history of depression 
started after he became clean and sober.  The examiner found that 
the Veteran's anxiety disorder was also not likely related to his 
service, but it was more likely due to his more recent and 
ongoing stressors related to living with his family, and not 
being able to pay his bills and finances.  

Similarly, the February 2009 VA examiner found that depression 
and anxiety disorder were not related to the Veteran's service.  
The examiner noted that post-service treatment records show that 
the Veteran reported that he first noticed symptoms of depression 
in 1986 when having difficulties managing conflicts related to 
his prior history of alcohol dependence.   The examiner found 
that the Veteran's history of substance abuse, unemployment, 
disability, family discord and estrangement from his daughter 
were the stressors associated with the Veteran's depression and 
anxiety disorder.  

The two medical statements that support the Veteran's claim come 
from a June 2007 letter from Dr. P.C.T. and a February 2009 
letter from the Veteran's treating VA psychiatrist.  In his June 
2006 letter, Dr. P. C. T. stated that he had treated the Veteran 
for a number of years for depressive disorder.  It was noted that 
the Veteran had reported that he "felt his depression began when 
he was in military service."  Although Dr. P. C. T. stated that 
he had not reviewed any document to verify the Veteran's 
contention, he found that the Veteran's history of depression was 
consistent with an onset of depression in service.  

The February 2009 letter from the VA psychiatrist contains a 
medical opinion that it is at least as likely as not that the 
Veteran's anxiety disorder and depression "have been permanently 
aggravated by his military service."  The VA psychiatrist stated 
that based on the Veteran's reported history and a review of the 
claims folder, the development sequence of his symptomatology 
suggested the onset of anxiety disorder in service with 
development of depression towards the end of his service.  
Alcohol "may have blunted" the Veteran's awareness to his 
symptoms of depression and anxiety disorder.  The VA psychiatrist 
stated that the Veteran's "sobriety alleviated many symptoms and 
difficulties, but his increased insight, recollection, and 
awareness also lead to intensified feelings of 'inappropriate 
guilt' (a major diagnostic criteria of major depression)".  It 
was noted that the Veteran's anxiety disorder also increased 
after his sobriety. 

The Board finds that the medical opinions from the VA examiners 
carry more weight in this matter.  It is the Board's duty to 
assess the credibility and probative value of evidence, and, 
provided that it offers an adequate statement of reasons or 
bases, the Board may favor one medical opinion over another.  
Owens v. Brown, 7 Vet. App. 429, 433 (1995).  Greater weight may 
be placed on one physician's opinion over another depending on 
factors such as reasoning employed by the physicians and whether 
or not and the extent to which they reviewed prior clinical 
records and other evidence.  Gabrielson v. Brown, 7 Vet. App. 36 
(1994).  The probative value of a medical opinion is generally 
based on the scope of the examination or review, as well as the 
relative merits of the expert's qualifications and analytical 
findings, and the probative weight of a medical opinion may be 
reduced if the examiner fails to explain the basis for an 
opinion.  Sklar v. Brown, 5 Vet. App. 140 (1993).  As true with 
any piece of evidence, the credibility and weight to be assigned 
to these opinions are within the province of the Board as 
adjudicators.  Guerrieri v. Brown, 4 Vet. App. 467, 470-71 
(1993).

Here, the Board first notes that Dr. P.C.T's June 2007 opinion is 
based only on the Veteran's reported history of having depression 
in service, which history is entirely rejected as a result of the 
Veteran's specific denial at discharge of any psychiatric 
symptoms in the past or at that time, including "depression or 
excessive worry."  Therefore, the Board has given little to no 
probative value to this opinion.  See Black v. Brown, 5 Vet. 
App. 177 (1993) (Board is not bound to accept medical opinions 
based on history supplied by veteran, where history is 
unsupported or based on inaccurate factual premises); see also 
Swann v. Brown, 5 Vet. App. 229 (1993); Reonal v. Brown, 5 Vet. 
App. 458 (1993); Guimond v. Brown, 6 Vet. App. 69 (1993).  In his 
opinion, Dr. PCT noted that he had no separate information 
verifying the Veteran's contention.

Additionally, although the VA psychiatrist stated he reviewed the 
Veteran's claims folder, he does not explain his basis for 
determining that the Veteran's anxiety disorder had its onset in 
service.  The November 1969 consultation report noted that the 
Veteran was diagnosed with passive-dependent personality just 
prior to his entrance; however, there is no evidence of any 
acquired psychiatric disorder during his service, and the Veteran 
was determined at discharge to be psychiatrically normal.  The 
Veteran specifically denied any psychiatric symptoms at 
discharge.  As noted above, although the Veteran suffered from 
alcoholism shortly after his discharge from service, alcoholism 
is not a disability for which service connection can be granted.   
38 U.S.C.A. § 1110.  The Board finds the treating VA 
psychiatrist's medical opinion carries less weight because his 
rationale is inadequate.  He specifically ignores the 
contemporaneous evidence that failed to establish any in-service 
psychiatric problems.  Additionally, the VA psychiatrist also 
uses words such as "may" and "probably" in providing his 
opinion, which makes his opinion speculative and lessens its 
probative value.  See Obert v. Brown, 5 Vet. App. 30 (1993). 

In contrast, both the March 2007 and February 2009 VA examiners 
have provided medical opinions based on a full review of the 
claims folder, including the Veteran's service and post-service 
treatment records.  Both examiners attributed the Veteran's 
depression and anxiety disorders to his history of alcoholism and 
both provided a rationale for their opinions.  The February 2009 
VA examiner noted that the Veteran had reported his feelings of 
depression having their onset in 1986, which was years after his 
discharge from service.

The Board notes that findings of a medical professional are 
medical conclusions that the Board cannot ignore or disregard.  
Willis v. Derwinski, 1 Vet. App. 66 (1991).  However, the Board 
is free to assess medical evidence and is not obligated to accept 
a physician's opinion.  Wilson v. Derwinski, 2 Vet. App 614 
(1992). Therefore, after a careful review of the Veteran's claims 
file the Board finds that the VA examiners' negative medical 
nexus opinions are more probative in this matter and they weigh 
heavily against the Veteran's claim.  

In sum, the record shows that the Veteran has been diagnosed with 
psychiatric disorders, to include depression and anxiety 
disorder.  There is no evidence of a chronic psychiatric disorder 
in service. Although record shows that the Veteran was treated 
for alcoholism shortly after his discharge, alcoholism is not a 
disability for which service connection can be granted.  Based on 
a review of the evidence, the Board finds that the more probative 
medical opinions are against a finding that the Veteran's 
psychiatric disorders are related to service.   Since the weight 
of the medical evidence is against a link between the Veteran's 
psychiatric disorder and his service, the claim must be denied.  
38 C.F.R. § 3.303(d).




ORDER

New and material evidence has not been received to reopen a claim 
for entitlement to service connection for PTSD, and the claim 
remains denied.   

New and material evidence has been received to reopen a claim for 
entitlement to service connection for a psychiatric disorder.

Entitlement to service connection for a psychiatric disorder, to 
include depression and anxiety disorder, is denied. 



____________________________________________
Alexandra P. Simpson
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


